DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,316004 to Hatzinikolas.
Regarding claims 1 and 16, Hatzinikolas discloses a support system comprising a bracket (fig. 1a: 50, fig. 2a: 50) which includes a back panel (fig. 2a: 82 with front and rear faces), connecting members/walls (94) extending from the back panel in a forward direction, the connecting members defining a recess with edge (fig. 2b: area adjacent 107 and 98) defining an upper boundary, the edge at an angle to the connecting members front end adjacent a front end and a support attachment member (110) at least partially disposed within the recess and a veneer support (fig. 1a: 26) to be attached to the bracket by the support attachment member.
Regarding claim 2, a portion of the veneer support is rearward of the front end of the connecting member when the veneer support is attached to the bracket (see vertical portion of area of 107, fig. 2b).
Regarding claim 3, the connecting member includes an overhang portion (115) of the recess overlying a portion of the support attachment member (110).
Regarding claim 4, the connecting member (94) includes a support bracing surface (flat portion above where 107 points, fig. 2b) to brace the veneer support, the support bracing extending in a rearward manner (fig. 2b: right to left) of the front of the connecting member (front end of connecting member 110 being nose end 108).
Regarding claim 5, the support bracing surface (above 107) defines a portion of the recess.
Regarding claim 6, the support attachment member (110) extends away from the support bracing surface (above 107) as in the rejection of claim 2.
Regarding claims 7 and 8, the support bracing surface is generally planar (fig. 2b: see planar 107) and vertical
Regarding claims 9 and 10, the support attachment member (110) includes a support securing surface (area where 96 points) spaced from and opposing the support bracing surface (edge above 107), the support securing surface (96) and the support bracing surface (above 107) define a receiving space (area in between, generally between arrows of h94, fig. 2b) to support the veneer, the two surfaces being parallel.
Regarding claim 11, the support securing surface (96) extends at an angle relative to the support bracing surface (an angle is shown as the right side of 96 has a curve from which the angle is seen).
Regarding claim 12, the support attachment member (110) includes a seat (fig. 2b: 96) to engage the inner support.
Regarding claim 13, the support attachment member comprises a hook (as seen in fig. 2b including 110 and 96 forming a rounded hook shape).
Regarding claim 14, a front of the hook is generally even with the front of the connecting member (fig. 2b: 94 even with 110).
Regarding claim 15, claim 15 is rejected for reasons cited in the rejection of claim 1.  Also, Hatzinikolas discloses two connecting members (94 on both sides as seen in fig. 2a) and two support attachment members (110).
Regarding claim 17, the recess is sized for a mounting flange (as seen in fig. 1b: 118).
Regarding claim 19, the connecting wall (84) includes an edge (above corner of where 114 points) extending at an angle, inherently (114) with respect to the front of the connecting wall (front of 104).
Regarding claim 20, Hatzinikolas discloses two connecting walls (84) and two support attachment members (110), the connecting walls (at ends 94) overhang beyond the support attachment members (110).

Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are moot under new grounds of rejections necessitated by the applicant’s amendment of 7/25/22.

  Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633